              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PEDRO HERNANDEZ,                      :
            Petitioner,               :     1:19-cv-1799
                                      :
      v.                              :     Hon. John E. Jones III
                                      :
WARDEN E. BRADLEY,                    :
             Respondent.              :

                                 ORDER

                          December 2, 2019

      NOW THEREFORE, upon preliminary consideration of the petition for writ

of habeas corpus (Doc. 1) pursuant to 28 U.S.C. § 2241, See R. GOVERNING §

2254 CASES R. 4, 1(b), and for the reasons set forth in the Court’s Memorandum

of the same date, it is hereby ORDERED that:

      1.    Petitioner’s motion (Doc. 4) to proceed in forma pauperis is
            GRANTED.

      2.    The Clerk of Court is directed to VACATE the Administrative Order
            (Doc. 6) issued on November 25, 2019.

      3.    The petition for writ of habeas corpus is DISMISSED for lack of
            subject matter jurisdiction. The dismissal is without prejudice to
            Petitioner’s right to pursue relief in the sentencing court.

      4.    The Clerk of Court is further directed to CLOSE this case and
            NOTIFY Petitioner.


                                      s/ John E. Jones III
                                      John E. Jones III
                                      United States District Judge
